           Case 2:12-cr-20099-KHV Document 444 Filed 11/16/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )
                                            )                    CRIMINAL ACTION
v.                                          )
                                            )                    No. 12-20099-01-KHV
MENDY READ-FORBES,                          )
                                            )
                         Defendant.         )
____________________________________________)

                               MEMORANDUM AND ORDER

       On May 28, 2020, the Court dismissed defendant’s renewed motion for compassionate

release under 18 U.S.C. § 3582(c)(1)(A). See Memorandum And Order (Doc. #396). Defendant

appealed. On November 12, 2020, the Court overruled defendant’s Motion For Bond While

Waiting For Appeals Court Decision (Doc. #441) filed November 3, 2020. See Memorandum

And Order (Doc. #442). This matter is before the Court on defendant’s Motion To Appoint

Attorney For [Motion For] Bond And Hearing And Motion For Hearing On Bond (Doc. #443)

filed November 12, 2020.

       Because the Court already overruled defendant’s motion for release on appeal, the Court

overrules as moot defendant’s motion to appoint counsel and for a hearing on her motion for

release on appeal.1



       1
                Defendant’s present motion and her motion for release on appeal intertwine two
requests: (1) a request for release pending appeal and (2) a request for release pending this
Court’s determination of the merits of her Petition For Writ Of Audita Querela Or Other
Appropriate Relief Pursuant To The All Writs Act (Doc. #366) filed December 6, 2019. The
Court already appointed counsel on defendant’s Petition (Doc. #366). As explained in the Court’s
prior order, to the extent that defendant seeks release in whole or in part because of the merit of
her pending Petition (Doc. #366), she must raise that request through appointed counsel. See
Memorandum And Order (Doc. #442) at 3–4 n.2.
       Case 2:12-cr-20099-KHV Document 444 Filed 11/16/20 Page 2 of 2




      IT IS THEREFORE ORDERED that defendant’s Motion To Appoint Attorney For

[Motion For] Bond And Hearing And Motion For Hearing On Bond (Doc. #443) filed

November 12, 2020 is OVERRULED as moot.

      Dated this 16th day of November, 2020 at Kansas City, Kansas.

                                                        s/ Kathryn H. Vratil
                                                        KATHRYN H. VRATIL
                                                        United States District Judge




                                           -2-
